UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7640


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANCILLON DEBREUS, a/k/a Francis,

                Defendant - Appellant.



                            No. 13-7439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANCILLON DEBREUS, a/k/a Francis,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.       C. Weston Houck, Senior
District Judge. (4:03-cr-00474-CWH-11; 4:09-cv-70039-CWH)


Submitted:   December 19, 2013            Decided:   January 15, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
No. 12-7640 dismissed; No. 13-7439 affirmed by unpublished per
curiam opinion.


Francillon Debreus, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these        consolidated       appeals,        Francillon          Debreus

appeals the district court’s denial of his motion for a sentence

reduction       under     18    U.S.C.   § 3582(c)         (2012)    and    he    seeks      to

appeal    the    district        court’s      order      denying    relief    on       his   28

U.S.C.A. § 2255 (West Supp. 2013) motion.                     The order denying the

§ 2255    motion     is    not     appealable      unless     a    circuit    justice        or

judge     issues     a     certificate        of      appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a        substantial     showing       of     the    denial       of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,      537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Debreus has not made the requisite showing.                             Accordingly,



                                              3
we   deny   a    certificate       of    appealability        and    dismiss     Debreus’

appeal from the denial of his § 2255 motion.

              We review the district court’s decision on whether to

reduce a sentence for abuse of discretion.                           United States v.

Munn,   595 F.3d 183,    186    (4th       Cir.   2010).     Because     Debreus’

Guidelines sentence was not lowered due to amendments to the

Guidelines, we conclude that the district court did not abuse

its discretion in denying the motion and affirm.

              Accordingly,       we     deny   a     certificate     of    appealability

and dismiss the appeal from the denial of the § 2255 motion and

affirm the appeal from the district court’s order denying the

§ 3582(c) motion.           We also deny Debreus’ motion to vacate the

district court’s order.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this    court     and      argument      would   not   aid   the

decisional process.

                                                                No. 12-7640 DISMISSED
                                                                 No. 13-7439 AFFIRMED




                                               4